                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES                                )
                                                     Case No.      9            (~ $'
       V.                                    )
                                                     JUDGE HOLMES
LARRY DAWSON                                 )


                      UNITED STATES' MOTION FOR DETENTION

       Pursuant to Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure and Title 18, United

States Code, Section 3143(a), the Government moves to have the defendant detained pending

supervised release revocation proceedings in this matter on the basis that there are no conditions

or combination of conditions that will assure the appearance of the defendant and the safety of any

other person and the community.

       Under Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure, the burden of

establishing by clear, and convincing evidence that the defendant does not pose a danger to others

and will not flee rests with the defendant. Upon such a showing by the defendant, the Court may

release the defendant under 18 U.S.C. '3143(a)(1).

       Defendant is currently subject to revocation of his term of supervised release based upon

his failure to participate in a mental health treatment program as a condition of his supervised

release.

       Defendant's failure to abide by his supervised release conditions establish that there are no

conditions or combination of conditions with which the defendant will comply and which will

assure the safety of the community. Defendant has displayed a propensity to ignore the District

Court's order as to his supervision, as well as the directions of the supervising probation officer.

The defendant's actions establish a risk defendant will flee pending further proceedings in this




     Case 3:19-mj-01085 Document 3 Filed 07/12/19 Page 1 of 3 PageID #: 26
matter.

          The United States requests a continuance of three (3) days to prepare for the detention

hearing.



                                                 Respectfully submitted,

                                                 DONALD Q. COCHRAN

                                                 United States Attorney for
                                                 the Middle District of Tennessee

                                                 By:s/Byron M. Jones
                                                 BYRON M. JONES
                                                 Assistant United States Attorney
                                                 110 9th Avenue, South
                                                 Suite A-961
                                                 Nashville, Tennessee 37203




     Case 3:19-mj-01085 Document 3 Filed 07/12/19 Page 2 of 3 PageID #: 27
                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was hand-delivered or sent, if
registered, via the Court's electronic filing system to counsel representing the defendant this 12th
day of July, 2019.

                                              /s/ Byron M. Jones
                                              Byron M. Jones




     Case 3:19-mj-01085 Document 3 Filed 07/12/19 Page 3 of 3 PageID #: 28
